Citation Nr: 0736976	
Decision Date: 11/26/07    Archive Date: 12/06/07

DOCKET NO.  04-20 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1966 to March 
1992.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a 
July 2003 rating decision of the Department of Veterans 
Affairs (VA) Regional Office in Winston-Salem, North Carolina 
(RO) which granted service connection for PTSD, and assigned 
a 30 percent evaluation, effective in April 2003.  

In a March 2004 rating decision, after receiving new 
evidence, the RO granted an increased 50 percent evaluation 
for PTSD, effective in April 2003.  


FINDING OF FACT

The veteran's PTSD results in occupational and social 
impairment with reduced reliability and productivity due to 
symptoms such as disturbances of mood and difficulty in 
establishing and maintaining effective work and social 
relationships.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 50 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2007).  




REASONS AND BASES FOR FINDING AND CONCLUSION


A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In a December 2004 written presentation, the veteran's 
representative asserted that the VCAA notice to this claim 
was insufficient.  The Board, however, in reviewing the 
record, finds that VCAA notice in this case was sufficient.  
In an April 2003 letter, VA informed the veteran of the 
evidence necessary to substantiate his claim, evidence VA 
would reasonably seek to obtain, and information and evidence 
for which the veteran was responsible.  VA, in effect, asked 
the veteran to provide any evidence that pertains to his 
claim.    

The VCAA notice requirements apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).   In the present appeal, 
VA did not provide the veteran with VCAA notice of the type 
of specific evidence necessary to establish a disability 
rating or effective date prior to the initial rating 
decision.  

Despite any inadequate VCAA notice, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
that regard, the April 2003 letter addressed the veteran's 
original application for service connection.  In July 2003, 
the RO awarded service connection for PTSD and assigned a 30 
percent evaluation, effective in April 2003.  In a subsequent 
March 2004 rating decision, the RO granted an increased 50 
percent evaluation for PTSD, effective in April 2003.  
Therefore, the veteran's original claim for service 
connection has been substantiated.

Here, the veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the United States Court of Appeals for Veterans 
Claims (CAVC) held that in cases where service connection has 
been granted and an initial disability rating and effective 
date have been assigned, the typical service-connection claim 
has been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled. See Dingess/Hartman supra at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.

There is no indication that any notice deficiency reasonably 
affects the outcome of this case.  Thus, the Board finds that 
any failure is harmless error.  See Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006). 

The veteran's service medical records, VA examinations, and 
private psychiatric evaluations have been associated with the 
claims file.  VA has provided the veteran with every 
opportunity to submit evidence and arguments in support of 
his claim, and to respond to VA notices.  The veteran and his 
representative have not made the Board aware of any 
additional evidence that needs to be obtained prior to 
appellate review.  The record is complete and the case is 
ready for review.

B.  Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  The 
percentage ratings are based on the average impairment of 
earning capacity and individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2007).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7 (2007).  Any reasonable 
doubt regarding a degree of disability will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2007).  

The Board notes that the CAVC has distinguished a new claim 
for an increased rating of a service-connected disability 
from a case where the veteran expresses dissatisfaction with 
an initial rating of a disability that has just been service-
connected.  See Fenderson v. West, 12 Vet. App 119 (1999).  
In the latter case, VA must assess the level of disability 
from the date of initial application for service connection 
and determine whether the level of disability warrants the 
assignment of different disability ratings at different times 
over the life of the claim, a practice known as a "staged 
rating."  Id.  In this case, a staged rating is for 
consideration. 

The veteran is currently assigned a 50 percent disability 
rating for PTSD under the provisions of 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2007).  A 50 percent rating is assigned 
for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped, speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short and long term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  Id.  

A 70 percent disability rating is assigned for occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech that 
is intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.  Id.  

A 100 percent disability rating is assigned total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, or for the veteran's own occupation or name.  
Id.

In determining the level of impairment under 38 C.F.R. § 
4.130, a rating specialist is not restricted to the symptoms 
provided under the diagnostic code, and should consider all 
symptoms which affect occupational and social impairment, 
including those identified in the DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS (4th ed. 1994) (hereinafter DSM-IV).  
See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  If the 
evidence demonstrates that a claimant suffers symptoms or 
effects that cause an occupational or social impairment 
equivalent to those listed in that diagnostic code, the 
appropriate, equivalent rating is assigned.  Id.

Within the DSM-IV, Global Assessment Functioning (GAF) scores 
ranging from 1 to 100, reflect "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); See also Richard v. Brown, 9 Vet. App. 266, 
267 (1996).  GAF codes from 71 to 80 reflect transient 
symptoms, if present, and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family arguments); resulting in no more than slight 
impairment in social, occupational, or school functioning 
(e.g., temporarily falling behind school work).  DSM-IV at 
46-47.  GAF scores from 61 to 70 reflect some mild symptoms 
(e.g., depressed mood and mild insomnia) or some difficulty 
in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but 
generally functioning pretty well, with some meaningful 
interpersonal relationships.  Id.  Scores ranging from 51 to 
60 reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).  
Id.  Scores ranging from 41 to 50 reflect serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, 
inability to keep a job).  Id.  Scores ranging from 31 to 40 
reflect some impairment in reality testing or communication 
(e.g., speech which is at times illogical, obscure, or 
irrelevant) or major impairment in several areas such as work 
or school, family relations, judgment, thinking, or mood 
(e.g., a depressed patient who avoids friends, neglects 
family, and is unable to do work).  Id.  

A June 2003 private evaluation completed by Dr. J.F.C. shows 
that the veteran was neatly dressed and groomed on mental 
status examination.  He was oriented to time place, and 
person.  He evidenced no major disorder of thought or 
perception.  He related his history in a minimizing manner.  
He denied depression or suicidal ideation.  The veteran was 
assessed with moderate to severe PTSD.  

A July 2003 letter submitted by a licensed clinical social 
worker at the Veteran's Outreach Center shows that the 
veteran was first seen in May 2003; she indicated that the 
veteran was assessed with chronic and severe PTSD.
 
During a July 2003 VA authorized psychiatric examination, the 
veteran reported having difficulty sleeping.  He was anxious 
and reported being uncomfortable in crowds.  He had a short 
temper had had trouble controlling it.  The veteran had no 
suicide attempts and no panic attacks.  At the time of the 
examination, the veteran was employed full time as a bus 
driver and had been doing that for seven years.   He lived 
with his wife.  He did chores around the house, had few 
friends, liked to work on cars, and went to church.  The 
veteran had been married three times and had two children.  
He reported that he was fairly close to his children.  The 
examiner stated that the veteran had limited social 
relationships and solitary recreational and leisure pursuits.  

On mental status examination, the veteran was alert and 
cooperative.  He was casually but neatly dressed.  There were 
no loose associations or flight of ideas.  There were no 
bizarre motor movements or tics.  The veteran's mood was 
tense; his affect was appropriate.  He had nightmares and 
intrusive thoughts.  He had no homicidal or suicidal 
ideation.  There were no delusions, hallucinations, ideas of 
reference, or suspiciousness.  The veteran was oriented times 
three.  His memory, both remote and recent, was good.  
Insight, judgment, and intellectual capacity appeared to be 
adequate.
The examiner stated that the veteran was less interested in 
hobbies and social activities.  He felt detached and 
estranged form others.  His emotions were numbed.  He had 
sleep disturbance, some irritability with outbursts or anger, 
and he was anxious.  The examiner stated that these problems 
had interfered with work and social activities and caused 
distress.  The veteran was assessed with a GAF score of 55 
with moderate impairment of social interactions with few 
friends, and difficulty establishing relationships.  

During an August 2003 evaluation completed by Dr. J.F.C., the 
veteran reported having trouble sleeping.  Appearance, 
hygiene, motor and speech activity, flow of thought, 
orientation, and memory were noted to be normal on mental 
status examination.  The veteran showed some aggression 
during the interview.  He denied having hallucinations and 
denied suicidal or homicidal thoughts, but some delusions 
were reported.  The veteran also reported feelings of guilt, 
hopelessness, and worthlessness.  Sensorium was clear.  The 
veteran had poor insight and was paranoid.  He was assessed 
with PTSD and had GAF score of 39 at that time, with the 
highest GAF score in the past year noted to be 49. 

Progress notes from Dr. J.F.C., dated from August 2003 to 
November 2003, show that the veteran did not eat well, and 
woke up two to three times a night, and was paranoid.  PTSD 
was described as moderate to severe.  A February 2004 
progress note shows that the veteran was employed as a 
commercial bus driver, and that he reported having two 
friends.  A May 2004 progress note shows that the veteran 
reported feeling uncomfortable around people and crowds.  

The Board finds that the veteran's overall disability picture 
is most consistent with a 50 percent rating for PTSD.  See 38 
C.F.R. § 4.130, Diagnostic Code 9411 (2007).  The veteran has 
been assessed with moderate to severe PTSD.  (See Dr. J.F.C., 
June 2003 evaluation; Veteran's Outreach Center, July 2003 
letter; July 2003 VA authorized psychiatric examination.)   
The record shows that veteran's PTSD symptoms result in 
occupational and social impairment with reduced reliability 
and productivity due to symptoms such as disturbances of mood 
and difficulty in establishing and maintaining effective work 
and social relationships.  Id.  The veteran's mental status 
examinations show that he was anxious and paranoid.  He was 
noted to have irritability, poor insight, and difficulties in 
establishing and maintaining social relationships. 

The Board finds that a higher 70 percent evaluation is not 
warranted where the veteran is not shown to have occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood.  Psychiatric examinations show that the veteran has 
been able to maintain full time employment.  During a July 
2003 VA authorized examination, the veteran reported that he 
was married and that he was fairly close to his children.  A 
private progress note also indicated that the veteran did 
have a couple of friends.  Mental status examinations do not 
reflect impairment in judgment or thinking.

Further, medical evidence of record does not reflect 
symptomatology as described for a 70 percent evaluation such 
as suicidal ideation; obsessional rituals; speech that is 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control; spatial disorientation; neglect of 
personal appearance and hygiene; or difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting).  The Board notes that the veteran is shown to have 
difficulty establishing and maintaining effective 
relationships; however, he has not been shown to have 
inability in establishing and maintaining effective 
relationships.  

The veteran has been assigned GAF scores ranging from 39 to 
55.  A GAF score of 55 reflects moderate symptoms or moderate 
difficulty in social or occupational functioning, and is 
consistent with the veteran's PTSD symptomatology as shown on 
examination.  See DSM-IV at 46-47.  A GAF score of 39 
reflects impairment in reality testing or communication or 
major impairment in several areas such as work or school, 
family relations, judgment, thinking, or mood. Id.  The Board 
finds that the veteran's assigned GAF score of 39 is not 
consistent with the veteran's demonstrated PTSD 
symptomatology.  Mental status examinations do not reflect 
impairment in reality testing or communication.  As noted 
above, evidence does not reflect major impairment in several 
areas such as work, family relations, judgment, thinking, or 
mood.  The August 2003 private report in which the 39 GAF 
score was reported indicates that the veteran had been 
married for the past 16 years, and flow of thought was normal 
although he did report some feelings of guilt, hopelessness, 
and worthlessness.  His appearance was normal as were his 
motor and speech activity, and his interview behavior was 
normal with some aggression.  His orientation and memory were 
normal and he had poor insight.  The record also indicates 
that his had worked fulltime for years.  Finally, the Board 
notes that the GAF score, a factor in evaluating the 
veteran's claim, is not dispositive.   

The veteran has not been shown to exhibit symptoms such as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss, to warrant 
a 100 percent evaluation.  See 38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2007).   

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where schedular evaluations are found 
to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  However, the veteran's disability has not been 
shown to cause marked interference with employment beyond 
that contemplated by the Schedule for Rating Disabilities, 
has not necessitated frequent periods of hospitalization, and 
has not otherwise rendered impractical the application of the 
regular schedular standards utilized to evaluate the severity 
of the disability.  Thus, the Board finds that the 
requirements for referral of the case for an extraschedular 
evaluation under 38 C.F.R. § 3.321(b)(1) have not been met. 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995).

C.  Conclusion

The preponderance of the evidence is against finding that the 
veteran's PTSD has increased to warrant a higher rating 
evaluation.  The appeal is accordingly denied.  
In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the 
doubt, but there is not such a state of equipoise of positive 
and negative evidence to otherwise grant the veteran's claim.


ORDER

An initial evaluation for PTSD, in excess of 50 percent, is 
denied.



____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


